Citation Nr: 1124853	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for polycythemia vera, including as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969.

This matter came before the Board the Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for the issues currently on appeal. 

In the aforementioned January 2009 rating decision, the RO also denied service connection for soft tissue sarcoma, anxiety and depression, and fatigue.  While the Veteran timely filed a notice of disagreement (NOD) for these issues, he failed to perfect an appeal of these issues by filing substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  In this regard, the May 2010 VA Form 9 that the Veteran submitted does not include these issues.  Therefore, they are not before the Board.

In June 2010, the Veteran submitted additional evidence in the form of a nexus opinion.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

The issue of service connection for polycythemia vera is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  There is medical evidence of a current diagnosis of hypertension.

3.  Although the Veteran has been diagnosed with hypertension, this disease is not on the list of diseases presumptively associated with herbicide exposure.

4.  There is no probative medical evidence suggesting that the Veteran's hypertension is due to his presumed exposure to Agent Orange or other chemicals in Vietnam.

5.  There is no probative evidence of hypertension during service, within one year of service, or for many years thereafter.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the July 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the July 2008 VCAA notice letter prior to the January 2009 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran and his attorney have submitted statements in support of his claim.  

The Board acknowledges the lack of a VA examination regarding the etiology of the Veteran's hypertension; however, such an examination is unnecessary in this case.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, the evidence reflects neither a disability in service nor a presumptive disability within one year of discharge from service.  Further, there is no medical evidence indicating a link between the current disorder addressed in this decision and service or the continuity of symptomatology of disability since service.  Thus, the second and third elements of McLendon are not met and VA examinations to establish a nexus are not required.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

Further, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his hypertension was incurred in service, including as due to exposure to Agent Orange during his period of service in Vietnam.  See, e.g., VA Form 9 and attached statement dated in May 2010.  

As already discussed above, the threshold criterion for service connection is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, private treatment records show treatment for hypertension.  See, e.g., private treatment records from J. McCormick, M.D., dated from 2003 to 2005.  Thus, the evidence of record confirms that the Veteran currently has hypertension.

With respect to presumptive service connection due to Agent Orange exposure, although the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  This does not, however, preclude the Veteran from establishing his entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this regard, a review of the Veteran's STRs reveals no evidence of treatment for, or diagnosis of, hypertension, or any symptomatology thereof, in service.  38 C.F.R. § 3.303.  Significantly, his separation examination in July 1968 found his cardiovascular system to be normal and documented a blood pressure reading of 138/86.  He also did not indicate on his Report of Medical History any complaints of high blood pressure.  However, because the Veteran served in the Republic of Vietnam during his period of service during the Vietnam War era, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds that the Veteran suffered an in-service injury of presumed exposure to herbicides.

Post-service, private treatment records from J. McCormick, M.D., noted that the Veteran was initially diagnosed with hypertension in the early 1990s, over 20 years since discharge from service.  See private treatment record from J. McCormick, M.D., dated in October 2003.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, given the length of time that passed between the Veteran's military service and his diagnosis of hypertension, the Board finds no evidence of hypertension or other chronic disease within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.

With regard to continuity of symptomatology, the Veteran and his wife have asserted that he had high blood pressure after service and was diagnosed with hypertension a few years after separation from service.  See statements from the Veteran and his wife dated in August 2009.  However, the Board finds these statements to be incredible.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, there is no medical evidence to support the Veteran's and his wife's assertions that he had high blood pressure shortly after leaving service.  The Veteran also has never reported to any of his treating physicians that he has experienced high blood pressure since his military service.  Additionally, as discussed above, the Veteran's private treatment records from J. McCormick, M.D., dated in October 2003, noted that the Veteran was not diagnosed with hypertension until 10 years prior to October 2003, approximately in the early 1990s.  The Board notes that lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, as the Board finds the Veteran's lay statements with regard to continuity of symptomatology to be incredible, and as the evidence of record shows the Veteran's hypertension to be diagnosed over 20 years after service, service connection may not be established based on chronicity in service or post-service continuity of symptomatology for hypertension.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and his active military service, no medical evidence supports the assertion that the disorder is linked to his service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his hypertension to service.  Thus, as a whole, post-service medical records provide negative evidence against the Veteran's claim as they reveal hypertension that began, at the earliest, years after service with no connection to service.

The Board observes that the Veteran submitted several articles concerning the relationship between chemicals and pesticides and various illnesses, including hypertension.  Initially, the Board notes that several of the articles submitted are irrelevant to the hypertension issue at hand as they pertain to Gulf War illnesses or do not include a discussion of hypertension.  

In his August 2009 brief, the Veteran's attorney argues that one report concerning Veterans and Agent Orange, which includes a short discussion of the limited evidence concerning the relationship between Agent Orange and hypertension, shows that it is plausible that the Veteran's hypertension was caused by his presumed exposure to Agent Orange.  However, the Board finds this argument to be lacking.  Initially, the report indicates that there is limited evidence of an association between hypertension and exposure to Agent Orange.  Next, "limited" evidence, as used in the report, and "plausibility", as suggested by the Veteran's attorney, are not equivalent to the "as likely as not" standard required to grant service connection.  Furthermore, the Board finds to be more probative the fact that none of the Veteran's treating physicians, who are familiar with his medical history, have suggested that his hypertension is due to his presumed exposure to Agent Orange.
  
The Board emphasizes that, although the Veteran is competent to state that he has experienced symptoms associated with his hypertension over time, he is not competent to render an opinion as to the medical etiology of this disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

Before addressing the merits of the Veteran's claim for service connection for polycythemia vera, the Board finds that additional development of the evidence is required.

In this case, the Veteran should be scheduled for a VA examination to obtain a medical nexus opinion concerning the etiology and nature of his polycythemia vera.  In disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this case, a review of the Veteran's STRs reveals complaints of chills, headaches, nausea, and fatigue in February 1968.  The impression at the time was flu-like symptoms.  Post-service, the Veteran and his wife have stated that he experienced night sweats, chronic fatigue, unusual amounts of bleeding of his gums, flushed complexion, severe chills, and itchy skin, all symptoms associated with polycythemia vera, within the first year of separation from service.  See statements from the Veteran and his wife dated in August 2009.  In this regard, as laypersons, the Veteran and his wife are competent to report the symptoms he experienced after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  The Veteran was subsequently diagnosed with polycythemia vera in January 2004.

As for a nexus between the Veteran's polycythemia vera and his military service, including his presumed exposure to Agent Orange, the Veteran submitted a statement from his private physician, V. Malhotra, M.D., in August 2009, indicating that it is as likely as not that the Veteran's exposure to chemicals, including diesel fuel and fuel oil, during service caused his polycythemia vera.  The Veteran also submitted several articles and reports concerning the association between exposure to herbicides and Agent Orange and cancer.  Finally, the Veteran also submitted a statement from a private medical professional in March 2010 that indicated that, if the Veteran was exposed to malathion during service, then it is as likely as not that his malathion exposure caused the polycythemia vera.

Thus, given evidence of in-service complaints of symptomatology similar to those associated with polycythemia vera, competent lay statements of continuity of symptomatology, a current diagnosis of polycythemia, and medical statements indicating a possible relationship between in-service exposure to chemicals and polycythemia vera, a VA examination is necessary to determine whether the Veteran's polycythemia vera stemmed from his military service, including his presumed exposure to Agent Orange and/or other chemicals. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and extent of any current polycythemia vera, and the etiology of any such disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include all necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has polycythemia vera, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) incurred in or aggravated by service, including as due to the Veteran's presumed exposure to Agent Orange or other chemicals, including diesel fuel, fuel oil, and/or malathion.  

In making this determination, the examiner is to consider in-service complaints of chills, headaches, nausea, and fatigue in February 1968; the Veteran's and his wife's competent statements, dated in August 2009, that the Veteran has experienced night sweats, chronic fatigue, unusual amounts of bleeding of his gums, flushed complexion, severe chills, and itchy skin since his separation from service; the nexus statements that the Veteran's polycythemia vera was caused by his in-service exposure to diesel fuel, fuel oil, and malathion, from V. Malhotra, M.D., dated in August 2009, and from A. Canty, R.N., dated in March 2010; and the numerous reports and articles submitted by the Veteran concerning polycythemia vera, chemicals sprayed in Vietnam, and their association with polycythemia vera and various types of cancer.    

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must include a discussion of the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  The examiner also should include an analysis of his opinion and the evidence in the claims file, particularly those mentioned above.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

2.  Readjudicate the claim for service connection for polycythemia vera in light of the VA examination provided and any additional medical evidence received since the issuance of the statement of the case in May 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his attorney should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


